Citation Nr: 1143570	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2010, the Veteran testified at a hearing before the undersigned at a VA facility in Las Vegas, Nevada.  A transcript of the proceeding is of record.


FINDINGS OF FACT

The Veteran's service-connected disabilities prevent him from attending to the needs of nature, caring for himself, and/or protecting himself from the hazards of his environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(1) (West 2002); 38 C.F.R. § 3.350(b).  

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration: the inability of the appellant to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function which the appellant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be constant need.  38 C.F.R. § 3.352.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis 

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (100 percent), shrapnel wound muscle group XII right knee with fracture tibia and fibula with arthritis (30 percent), shrapnel wound left lower extremity with fracture tibia and anterior compartment muscle damage and herniation with arthritis of the knee (30 percent), type II diabetes mellitus with bilateral lower extremity peripheral neuropathy (20 percent), tinnitus (10 percent), right lower extremity peripheral vascular disease associated with type II diabetes mellitus (0 percent), and left lower extremity peripheral vascular disease associated with type II diabetes mellitus (0 percent).  

The Board notes that the Veteran is also receiving special monthly compensation at the housebound rate.

Numerous VA treatment records are of record.  A November 2007 treatment record notes that the Veteran's physician recommended that the Veteran apply for aid and attendance through VA based on the Veteran reporting that he was unable to care for himself, and that his wife had to "do everything for him."  

The VA treatment records show complaints of dizzy spells, blacking out, and unsteady gait, requiring the use of a cane and the help of staff or the Veteran's wife to walk.  A January 2008 record indicates that the Veteran walked using a cane, but was so unsteady that he required the assistance of either his wife or staff to ambulate.  A January 2008 EMG disclosed considerable guarding with testing of any movements, but no obvious paralysis.  The EMG study notes that the Veteran had multiple surgeries performed on his legs, feet, and ankles, neck and lower back pain, and arthritis in the lower back, hips, knees, ankles, and toes that caused pain with movement.  

The Veteran was afforded an aid and attendance VA examination in March 2008.  The examiner noted that the Veteran was not permanently bedridden and could travel beyond his current domicile.  Further, the Veteran had travelled by car, accompanied by his wife, to the examination.  The examiner noted the Veteran's typical daily activities included eating breakfast prepared by his wife.  He showered every one to three days and rarely watching TV to avoid triggering a migraine.  He preferred to be isolated from the public.  The Veteran did report being able to drive occasionally, about five to ten miles to visit a doctor.  He was also able to walk a few hundred yards with the use of a cane.  The examiner noted that the Veteran reported symptoms affecting his ability to protect himself from daily hazards or dangers, including dizziness, PTSD-mentality, and lower extremity weakness due to land mine trauma in Vietnam.  

A March 2008 treatment record indicates that the Veteran's pain and other clinical symptoms had worsened and that his medication had been increased.

A January 2009 triage note indicates that the Veteran's wife reported that the Veteran had been becoming confused, and was wetting the bed.  The Veteran's wife also stated that she had to dress the Veteran at times, but other times, he was able to dress himself.  A June 2009 mental health record notes that the Veteran's wife reported bringing the Veteran meals in his bedroom, but otherwise, the Veteran had very little interaction.  The Veteran reported that his considerable pain in his legs limited his activity and that his only relief was lying in bed.

A September 2009 VA examination report notes complaints of chronic bilateral lower extremity pain and numbness secondary to his shell fragment wounds that were progressively worse.  The examiner noted that the Veteran arrived in a wheel chair and had limited ambulation, being able to walk a maximum of 10 to 15 yards.  The examiner noted that the Veteran's bilateral shell fragment wounds significantly affected some of his activities of daily living.  Specifically, the disability prevented the Veteran from sports, and exercise, had severe affects on his recreation and travelling, and had moderate affects on chores, shopping, bathing, dressing, and toileting.  In addition, the examiner noted mild to moderate affects on activities of daily living related to his service-connected peripheral vascular disability as well as his peripheral neuropathy.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in May 2010.  During his hearing, the Veteran testified that he spent 16 to 18 hours a day in bed, and that when he did get out of bed, he had dizzy spells.  He also stated that his wife did all the cooking, housekeeping, yard work, and any other chores around the house.  Additionally, he reported showering about every other day because it hurts to stand on his legs for longer periods of time.  His wife also had to assist him in getting in and out of the tub to prevent falls.  The Veteran stated that his wife had to help him dress his lower half as he could not bend his legs enough to put on pants, socks, and shoes.  The Veteran reported needing help getting to and from the bathroom.  He also used a wheelchair, as well as a cane, and stated that his wife accompanied him whenever he left the house.  

The Board notes that the Veteran's wife also submitted a statement indicating that she had watched the Veteran's health deteriorate over the years, preventing him from helping around the house.  The Veteran's wife stated that the Veteran was unable to help with even the simplest of tasks.  She also reported that the Veteran constantly fell out of bed and constantly fell down, causing injuries.  Additionally, she reported that the Veteran wet the bed and was in constant pain.

Based on the foregoing, the Board finds that the Veteran's contentions concerning his need for regular aid and attendance to be credible and consistent with the degree of severity of his service-connected disabilities.  The Board notes that the Veteran's service connected disabilities include PTSD, diabetes mellitus, shrapnel wounds, and peripheral vascular disease of the lower extremities.  The March 2008 VA examiner noted symptoms of dizziness, PTSD-mentality, and lower extremity weakness due to land mine trauma affected his ability to protect himself from daily hazards or dangers.  Additionally, the September 2009 VA examiner noted moderate to severe affects on activities of daily living, with exercise and sports being prevented, as a result of his service-connected shell fragment wounds.  

Thus, the Board finds that the medical evidence supports the statements made by both the Veteran and his wife regarding the Veteran's need for assistance with several activities of daily living as a result of service-connected disabilities.  In addition, the Board has found the statements of the Veteran and his wife to be credible.  Accordingly, the Board concludes that the Veteran is entitled to special monthly compensation based on the need for the regular aid and attendance of another person.  


ORDER

Entitlement to special monthly compensation based upon the need for regular aid and attendance of another person is granted, subject to the criteria applicable to the payment of monetary benefits.  


____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


